Title: Albert Gallatin to James Madison, 27 February 1828
From: Gallatin, Albert
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    New York
                                
                                 Feby. 27. 1828
                            
                        

                        I have just received your letter of 14th inst. When Mr King left England, he transferred to my credit the
                            unexpended balance of the £2000 which had been remitted on account of the University of Virginia. I made sundry payments
                            and in like manner, on my leaving London, I transferred the unexpended balance, amounting to about £300 as far as I can
                            recollect, to the credit of the Secretary of Legation, Mr William Beach Lawrence, whom I left & who still remains
                            as Chargé d’Affaires. I ought to have sent you an account of the expenditure during my stay and regret that this was
                            neglected. Every thing however is in perfect order; and all the accounts or advances entered in a book, which, as well as
                            the accounts, vouchers and correspondence, was left, with proper instructions, in Mr Lawrence’s hands. I write to him to
                            send you a copy of the general account as well as of that with the Barings which I settled whilst in London.
                        Mr Jefferson had directed that a portion of the money (I think £1200) should be applied to the purchase of
                            philosophical apparatus & of instruments, and the residue to that of anatomical preparations. He designated at the
                            same time two gentlemen in or near London, to whom he must have given the necessary instructions and who were to procure
                            the objects for the two purposes respectively. The Minister of the United States was requested to pay to each the sums
                            they might require to the extent of the fund assigned to each; and he has also generally attended to the shipment and
                            insurance. Those two persons have from time to time rendered an account of the application of the money advanced to them.
                            A short time before I left London, the Professor, who had the charge of the philosophical fund, applied for the balance of
                            it amounting to about £200, which was accordingly paid him: and that balance was the only sum unaccounted for, when I left
                            London. Instruments or apparatus to that amount you are still to receive from him; and that fund, so far as regards the
                            American Minister, is exhausted. The unexpended balance, (£300 or more) which remained on 4th of Octer. last in hands of
                            Messrs. Baring, & which I transferred to the credit of Mr Lawrence, was entirely on account of the anatomical fund
                            and is subject to a small payment, say about £15, for shipment & insurance of the instruments &
                            philosophical apparatus not yet delivered. It seems to me that, during the 14 months I remained in London, no application
                            was made to me on account of the anatomical fund. If you want other objects in preference, it would be well to write so
                            both to Mr Lawrence and to the gentleman who was to purchase articles of that description, directing how to dispose of the
                            unexpended balance which may then remain, whatever this may be. I send him the letter for Mr Brown; and he will forward it
                            and see that his draft is paid.
                        We have taken for the ensuing year a house in this city: but I expect to travel at least as far as Washington
                            next autumn; and I need not say how delighted we will be if it is in our power to pay you and Mrs. Madison our long
                            intended visit. Mrs Gallatin sends her best love to her. I am ever with great respect and unalterable attachment Your most
                            obedient and faithful Servant

                        
                            
                                Albert Gallatin
                            
                        
                    